      CASE 0:11-cv-03659-DWF-TNL Doc. 1166 Filed 06/30/21 Page 1 of 13




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Kevin Scott Karsjens, David Leroy Gamble,                 Civil No. 11-3659 (DWF/TNL)
Jr., Kevin John DeVillion, Peter Gerard
Lonergan, James Matthew Noyer, Sr.,
James John Rud, James Allen Barber,
Craig Allen Bolte, Dennis Richard Steiner,
Kaine Joseph Braun, Christopher John
Thuringer, Kenny S. Daywitt, Bradley Wayne
Foster, Brian K. Hausfeld, and all others
similarly situated,

                    Plaintiffs,
                                                                    MEMORANDUM
v.                                                             OPINION AND ORDER

Jodi Harpstead1, Kevin Moser, Peter Puffer,
Nancy Johnson, Jannine Hébert, and Ann
Zimmerman, in their individual and official
capacities,

                    Defendants.

Daniel E. Gustafson, Esq., Karla M. Gluek, Esq., and David A. Goodwin, Esq.,
Gustafson Gluek PLLC, counsel for Plaintiffs.

Aaron Winter, Scott H. Ikeda, and Brandon L. Boese, Assistant Attorneys General,
Minnesota Attorney General’s Office, counsel for Defendants.

                                   INTRODUCTION

      This matter is before the Court on Plaintiffs’ Motion for Leave to File a Fourth

Amended Complaint (Doc. No. 1152 (“Motion”)) following the Eighth Circuit’s reversal


1
       Pursuant to Fed. R. Civ. P. 25(d), Jodi Harpstead, in her official capacity as the
current commissioner of the Department of Human Services, is automatically substituted
for former commissioner Emily Johnson Piper. Fed. R. Civ. P. 25(d).
      CASE 0:11-cv-03659-DWF-TNL Doc. 1166 Filed 06/30/21 Page 2 of 13




and remand of this Court’s dismissal of Counts V, VI, and VII in their Third Amended

Complaint, Karsjens v. Lourey, 988 F.3d 1047, 1051 (8th Cir. 2021) (“Karsjens II”). For


the reasons set forth below, the Court respectfully denies Plaintiffs’ Motion.

                                    BACKGROUND

       The Court has detailed the complex history of this case in previous orders

including its February 2, 2015 Memorandum and Opinion (Doc. No. 828) and

June 17, 2015 Findings of Fact, Conclusions of Law, and Order (Doc. No. 966 (“Phase

One Order”)) and incorporates them by reference herein. The Court assumes that the

parties are familiar with these and other relevant orders and only summarizes the relevant

background here.

       Plaintiffs are individuals residing at the Minnesota Sex Offender Program

(“MSOP”) who are civilly committed under Minnesota Statute § 253D, the Minnesota

Civil Commitment and Treatment Act (“MCTA”). (See Doc. No. 635 (“Third Am.

Compl.”) ¶ 2.) The fourteen named Plaintiffs represent a class certified under Federal

Rule of Civil Procedure 23(b)(2), consisting of “[a]ll patients currently civilly committed

to [MSOP] pursuant to Minn. Stat § 253B.” (See Doc. No. 203.) Plaintiffs’ lawsuit

challenges the constitutionality of the MCTA on its face and as applied, as well as

various aspects of the MSOP’s operation and treatment regimen. (See generally Third

Am. Compl. ¶ 1.)

       Specifically, Plaintiffs’ Third Amended Complaint, filed on October 28, 2014,

asserts the following thirteen claims: (I) Minnesota Statute § 253D is facially



                                             2
      CASE 0:11-cv-03659-DWF-TNL Doc. 1166 Filed 06/30/21 Page 3 of 13




unconstitutional; (II) Minnesota Statute § 253D is unconstitutional as applied;

(III) Defendants have failed to provide treatment in violation of the Fourteenth

Amendment to the United States Constitution and the Minnesota Constitution;

(IV) Defendants have failed to provide treatment in violation of the MCTA;

(V) Defendants have denied Plaintiffs the right to be free from punishment in violation of

the Fourteenth Amendment to the United States Constitution and the Minnesota

Constitution; (VI) Defendants have denied Plaintiffs the right to less restrictive

alternative confinement in violation of the Fourteenth Amendment to the United States

Constitution and the Minnesota Constitution; (VII) Defendants have denied Plaintiffs the

right to be free from inhumane treatment in violation of the Fourteenth Amendment to the

United States Constitution and the Minnesota Constitution; (VIII) Defendants have

denied Plaintiffs the right to religion and religious freedom in violation of the First and

Fourteenth Amendments to the United States Constitution; (IX) Defendants have

unreasonably restricted free speech and free association in violation of the First

Amendment to the United States Constitution and the Minnesota Constitution;

(X) Defendants have conducted unreasonable searches and seizures in violation of the

Fourth Amendment to the United States Constitution and the Minnesota Constitution;

(XI) Defendants have violated court ordered treatment; (XII) individual Defendants have

breached Plaintiffs’ contractual rights; and (XIII) individual Defendants have tortiously

interfered with contractual rights and have intentionally violated Minn. Stat. § 253B.03,

subd. 7. (Third Am. Compl. at 59-84.)




                                              3
      CASE 0:11-cv-03659-DWF-TNL Doc. 1166 Filed 06/30/21 Page 4 of 13




       On February 2, 2015, the Court issued an order denying Defendants’ Motion for

Summary Judgment on all counts in Plaintiffs’ Third Amended Complaint. (Doc.

No. 828.) The matter proceeded to trial in two phases. (See Doc. No. 647.) The Phase

One bench trial (“Phase One Trial”), which encompassed Counts I, II, III, IV, V, VI, VII,

and XI of the Third Amended Complaint, commenced on February 9, 2015 and lasted

nearly six weeks.2 (Doc. Nos. 839, 908.) The Phase One Trial specifically addressed:

       (1) whether Minnesota Statute Chapter 253D is unconstitutional on its face
       and as applied; (2) whether the treatment provided is constitutionally and/or
       statutorily infirm; (3) whether the treatment program complies with court-
       ordered treatment; (4) whether confinement is tantamount to
       unconstitutional punitive detention; and (5) whether less restrictive
       alternatives to confinement are constitutionally required.

(Doc. No. 647.)

       On June 17, 2015, the Court issued its Findings of Fact, Conclusions of Law, and

Order, granting Plaintiffs’ request for declaratory relief on Counts I and II. (Phase One

Order at 75.) The Court stated, “[b]ecause the Court finds the program is

unconstitutional on its face and as applied (Counts I and II), and because any remedy

fashioned will address the issues raised in the remaining Phase One Counts, the Court




2
       Phase Two, which encompassed Counts VIII, IX, X, XII, and XIII of the Third
Amended Complaint, was to “commence after the conclusion of Phase One” and address:
(1) whether confinement conditions constitute unconstitutional restrictions on freedom of
speech, religion, and association; (2) whether confinement procedures constitute
unconstitutional searches and seizures; (3) whether the treatment program and its
implementation constitutes a breach of contract, tortious interference with contract, and
intentional violation of Minnesota Statute Section 253B.03(7). (Doc. No. 647.)


                                             4
      CASE 0:11-cv-03659-DWF-TNL Doc. 1166 Filed 06/30/21 Page 5 of 13




need not address Counts III, V, VI, and VII.”3 (Id. at 65.) The Court noted that its

“determination that the MSOP and its governing civil commitment statutes are

unconstitutional concludes Phase One of this case.” (Id. at 5.) The Court also reiterated

that “Counts VIII, IX, and X, will be tried in the second phase of trial (‘Phase Two’).”

(Id. at 76.) On October 29, 2015, the Court issued a First Interim Relief Order directing

injunctive relief to remedy its findings of unconstitutionality. (Doc. No. 1035

(“Injunctive Relief Order”).)

       Defendants appealed the Court’s Phase One and Injunctive Relief Orders to the

Eighth Circuit. (Doc. No. 1036.) The Eighth Circuit reversed this Court’s Phase One

order and entered judgment in favor of Defendants on Counts I and II. Karsjens v. Piper,

845 F.3d 394, 409 (8th Cir. 2017) (“Karsjens I”). It also vacated this Court’s injunctive

order and remanded the case for further proceedings on the remaining claims. Id.

       The remanded Phase One claims included Counts III, V, VI, and VII of the Third

Amended Complaint. Each claim arises under the due process clause of the Fourteenth

Amendment and challenges Defendants’ acts and omissions relating to the creation and

implementation of various policies at the MSOP. (See Third Am. Compl. ¶¶ 254-61,

269-97.) Count III raises a failure-to-provide treatment claim. (Id. ¶¶ 254-61.)

Counts V, VI, and VII challenge the conditions of confinement within the MSOP


3
       On April 10, 2015, Plaintiffs moved to voluntarily dismiss Counts IV, XI, XII, and
XIII of the Third Amended Complaint. (Doc. No. 925 (“Motion to Dismiss”).) Thus, the
Court did not address Counts IV and XI in its Phase One Order, but ultimately granted
Plaintiffs’ Motion to Dismiss after a fairness hearing on August 10, 2015. (Doc.
Nos. 1004, 1005.)


                                             5
      CASE 0:11-cv-03659-DWF-TNL Doc. 1166 Filed 06/30/21 Page 6 of 13




facilities. (See Third Am. Compl. ¶¶ 269-297.) Specifically, Counts V and VII challenge

the punitive nature of confinement (id. ¶¶ 269-83, 292-97), and Count VI asserts that

Defendants have infringed on Plaintiffs’ constitutionally protected right to less restrictive

alternative confinement (id ¶¶ 292-97).4

       In response to Karsjens I, the parties filed supplemental briefing on the remaining

Phase One claims, and Defendants moved for summary judgment on the Phase Two

claims.5 On August 23, 2018, the Court dismissed with prejudice the remaining Phase



4
        Count V asserts rights under the Fourteenth Amendment to be free from
punishment and includes allegations that Plaintiffs: (1) are double bunked in wet cells in
a facility modeled after a prison; (2) lack a reasonable grievance procedure when
punished; (3) are punished by having their rights to access activities and areas of the
facility limited or completely taken away, or by being placed in protective isolation;
(4) are not allowed to possess certain property and their property is wrongfully destroyed
prior to completion of the applicable grievance procedure; (5) are denied access to group
therapy; (6) have furniture removed as punishment for alleged rules violations; (7) are
punished by having their employment options taken away; and (8) and are placed in
shackles and black boxes anytime they leave the facility. (Third Am. Compl. ¶¶ 273-79.)
Count VII asserts rights under the Fourteenth Amendment to be free from inhumane
treatment and reiterates that Plaintiffs are double-bunked in wet cells. (Id. ¶ 294.) It
further alleges that Plaintiffs receive inadequate meals, are subject to arbitrary discipline
and decision-making, receive inadequate medical treatment, and have their rights
restricted for minor rules violations. (Id.)

       Count VI alleges that the MSOP does not account for the possibility that not all
Plaintiffs require the same level of security and that if a Plaintiff no longer meets the
statutory requirements for civil commitment, there is not a less restrictive facility or
program for them to enter. (Id. ¶ 288.)
5
       Defendants argued the remaining Phase One claims should be dismissed because
the Eighth Circuit implicitly determined that they failed when it found that Defendants
did not engage in conduct that shocked the conscience with respect to Counts I and II.
(Doc. No. 1095.) Plaintiffs countered that the remaining Phase One claims should be
decided on the merits because the Eighth Circuit’s decision on Counts I and II did not
dictate their outcome. (Doc. No. 1100.)


                                              6
      CASE 0:11-cv-03659-DWF-TNL Doc. 1166 Filed 06/30/21 Page 7 of 13




One claims under the “shocks the conscience standard.” (Doc. No. 1108.) In the same

Order, the Court granted Defendants’ motion for summary judgment and dismissed with

prejudice the Phase Two claims as well. (Id.) Plaintiffs appealed the Court’s ruling on

the Phase One claims to the Eighth Circuit. (Doc. No. 1118 (“Appeal”).) On

February 24, 2021, the Eighth Circuit reversed the dismissal of Counts V, VI, and VII

after finding that this Court applied the wrong legal standard and remanded the case again

for further proceedings.6 Karsjens II.

       Plaintiffs now move for leave to file a Fourth Amended Complaint under Fed. R.

Civ. P. 15(b)(2). (Motion; see also Doc. No. 1155 ¶ 3, Ex. A (“Proposed Fourth

Amended Complaint”).) Plaintiffs assert that amendment is necessary to conform their

complaint to the evidence accepted at the Phase One trial and clarify the factual


6
       The Eighth Circuit affirmed dismissal of Count III. Karsjens II, 988 F.3d at 1051.
In finding that this Court applied the wrong legal standard to Counts V, VI, and VII, the
Eighth Circuit explained:

       In Karsjens I, the claims and allegations in Counts [I and II]—and
       subsequent bench trial and findings—focused on the statutory scheme itself
       and the officials’ implementation thereof, specifically the indefinite nature
       of [Plaintiffs’] confinement; the lack of automatic periodic review; and the
       administration of the treatment program. By contrast, the present claims
       and allegations focus squarely on the conditions of confinement including
       the inadequacy of meals, double-bunking, overly harsh punishment for
       rules violations, property being taken and destroyed before any hearing, the
       lack of less restrictive alternatives, and the inadequacy of medical care.

       Karsjens II, 988 F.3d at 1051. While the “shocks the conscience standard” was
appropriate for Counts I and II, the Eighth Circuit determined that this Court should have
considered the claim of inadequate medical care under the “deliberate indifference
standard” outlined in Senty-Haugen v. Goodno, 462 F.3d 876, 889-90 (8th Cir. 2006),
and the remaining claims under the standard for punitive conditions of confinement
outlined in Bell v. Wolfish, 441 U.S. 520, 535 (1979). Karsjens II, 988 F.3d at 1054.


                                             7
       CASE 0:11-cv-03659-DWF-TNL Doc. 1166 Filed 06/30/21 Page 8 of 13




allegations that support the remaining claims. (Doc. No. 1154 (“Pl. Memo.”) at 1-2; see

also Phase One Order at 6-66.) Defendants contend that Plaintiffs’ proposed

amendments improperly seek to get a “do-over” on Counts I and II which “they lost years

ago.” (Def. Opp. at 1.)

                                       DISCUSSION

       Under Fed. R. Civ. P. 15(b)(2), when an issue “not raised by the pleadings is tried

by the parties’ express or implied consent, it must be treated in all respects as if raised in

the pleadings.” Fed. R. Civ. P. 15(b)(2). At any time, even after judgment, a party may

move “to amend the pleadings to conform them to the evidence and to raise an unpleaded

issue.” Id. Amendments under Rule 15(b) are to be “liberally granted where necessary

to bring about the furtherance of justice and where the adverse party will not be

prejudiced.” Am. Fed’n of State, Cty. & Mun. Emp. v. City of Benton, Arkansas, 513 F.3d

874, 882–83 (8th Cir. 2008) (internal quotation marks and citation omitted). “The

decision to permit or deny such an amendment remains within the discretion of the

district court.” Id. (internal quotation marks and citation omitted).

       Plaintiffs claim that because they did not try Counts V, VI, and VII as pled in the

Third Amended Complaint, amendment is necessary to correct the underlying theory of

their existing claims.7 (Pl. Memo. at 6-10.) To this end, Plaintiffs argue that their


7
       Plaintiffs explain that while the focus of Counts V and VII in the Third Amended
Complaint was on conditions of confinement, the evidence they advanced during the
Phase One trial and have argued throughout the case is that the MSOP is punitive because
Defendants operate it in such a way as to continue confinement beyond the time that the
legitimate goals of public safety and treatment are served. (Pl. Memo. at 7-10.) To this
end, they assert that the Proposed Fourth Amended Complaint adds allegations to

                                               8
       CASE 0:11-cv-03659-DWF-TNL Doc. 1166 Filed 06/30/21 Page 9 of 13




proposed amendments do not include new legal claims or factual allegations, but simply

add factual allegations directly from the Findings of Fact in the Court’s Phase One Order

to support the remaining claims. (Id.) Plaintiffs also argue that Defendants granted

implied consent to try the facts and issues in the Proposed Fourth Amended Complaint

when Defendants did not object to the evidence during the Phase One Trial. (Id.

at 12-13.) Plaintiffs similarly contend that the Proposed Fourth Amended Complaint will

not prejudice Defendants because Defendants have been on notice of the factual

allegations and legal theory behind Counts V, VI, and VII that the amendments will make

clear. (Id. at 11-14.)

       Defendants argue that the Proposed Fourth Amended Complaint seeks to recreate

legal claims for the now dismissed Counts I and II by relocating them to Counts V, VI,

and VII. (Def. Opp. at 15-17.) They assert that the subject matter of the proposed

amendments is the same as the subject matter underlying the now vacated Phase One and

Injunctive Orders and improperly seeks to relitigate issues Defendants have already

prevailed on. (Id. at 13-17; 21-22.) Because the Fourth Amended Complaint does not

raise any previously unpled issue but simply rebrands Counts I and II under different




Counts V and VII regarding the lack of less restrictive alternatives, that Defendants know
individuals continue to be committed or confined in a secure facility beyond the time they
meet commitment criteria, and that rules violations impede release. (Id. at 9.) As for
Count VI, the proposed amendments reflect Plaintiffs’ theory that Defendants violate
Plaintiffs’ substantive due process rights by failing to provide less restrictive alternatives
including few community placement options and Defendants’ knowledge that some
Plaintiffs could be housed in less restrictive settings. (Id.)


                                              9
      CASE 0:11-cv-03659-DWF-TNL Doc. 1166 Filed 06/30/21 Page 10 of 13




counts, Defendants argue that amendment is improper under Rule 15(b)(2).8 (Id. at 19,

21-22.)

       Defendants further argue that even if the proposed amendments were not already

pled and resolved in Counts I and II of the Third Amended Complaint, Plaintiffs’ Motion

still fails because Defendants never consented to trying Counts V-VII as an alternative or

concurrent avenue to release-related relief, and that treating the claims as anything other

than conditions of confinements claims would violate the Eighth Circuit’s remand

instructions. (Id. at 20-21, 24-26.) Specifically, Defendants contend that prior to the

Phase One Trial, Plaintiffs did not treat Counts V-VII as anything other than conditions

of confinement claims, and that during the Phase One Trial, Plaintiffs appeared to

abandon the claims as opposed to trying them as release-related claims.9 (Def. Opp.

at 9-10.) Defendants assert that it was only after the Phase One Trial that Plaintiffs

occasionally and vaguely referenced Counts V-VII as related to the duration of

confinement, but that Plaintiffs’ Appeal specifically directed the Eighth Circuit to




8
       Defendants similarly contend that amendment would be futile because the law-of-
the-case doctrine dictates that the substantive due process claims underlying
Counts I and II fail regardless of whether they are relocated to different Counts. (Def.
Opp. at 23-24.)
9
        Defendants note that because Plaintiffs did not communicate any intention to
amend the Third Amended Complaint before or during trial, Defendants had no way of
connecting any release related discussion to Counts V-VII rather than Counts I and II.
(Id. at 20-21.)


                                             10
      CASE 0:11-cv-03659-DWF-TNL Doc. 1166 Filed 06/30/21 Page 11 of 13




Counts V-VII as pled in the Third Amended Complaint and that the Eighth Circuit ruled

accordingly.10 (Id. at 10-11.)

       In consideration of the parties’ arguments and a upon a thorough review of the

Proposed Fourth Amended Complaint, the Court finds that amendment is not appropriate

under Rule 15(b)(2) or any other Rule. Specifically, the Court agrees with Defendants

that the Proposed Fourth Amended Complaint seeks to reanimate Counts I and II of the

Third Amended Complaint by relocating their underlying facts and issues to

Counts V-VII. While Rule 15(b)(2) clearly permits amendment to raise unpled issues, it

does not permit amendment to plead old issues in new places. See Fed. R. Civ. P.

15(b)(2). Even if it did, amendment would be futile because the law of the case dictates

that the facts and issues underlying Counts I and II fail regardless of where they appear.11

Pediatric Specialty Care, Inc. v. Arkansas Dep’t of Hum. Servs., 364 F.3d 925, 931 (8th

Cir. 2004) (“It is well settled that when a matter is decided by [the Eighth Circuit], it

becomes the law of the case; the district court is not free on remand to reconsider any

question finally disposed of by the court of appeals.”).




10
       Defendants claim that because Plaintiffs now assert that they did not try Counts V-
VII as pled in the Third Amended Complaint, they in effect abandoned the only portion
of the case the Eighth Circuit believed it was remanding. (Def. Opp. at 26.)
Accordingly, they assert that this Court should “simply dismiss the remainder of the case
with prejudice.” (Id.) The Court finds insufficient grounds to conclude that Plaintiffs
have abandoned Counts V-VII and declines to dismiss them at this time.
11
       An amendment is futile if the amended claim “could not withstand a motion to
dismiss under Rule 12(b)(6).” Silva v. Metro. Life Ins. Co., 762 F.3d 711, 719 (8th Cir.
2014) (citation omitted).


                                              11
      CASE 0:11-cv-03659-DWF-TNL Doc. 1166 Filed 06/30/21 Page 12 of 13




       Moreover, the Court finds that allowing the Proposed Fourth Amended Complaint

would improperly expand the scope of the Eighth Circuit’s remand. As discussed above,

the Eighth Circuit clearly differentiated between Plaintiffs’ release related claims

(Counts I and II) and their conditions of confinement claims (Counts V-VII) and

instructed this Court to consider the latter under specific legal standards. See Karsjens II,

988 F.3d at 1051. This Court is bound by that directive. Thompson v. C.I.R., 821 F.3d

1008, 1011 (8th Cir. 2016). The Court therefore cannot permit Plaintiffs to expand their

claims beyond the interpretation the Eighth Circuit gave them, and which formed the

basis of the remand.

                                      CONCLUSION

       For the reasons set forth above, the Court denies Plaintiffs’ Motion. In short, the

Court finds that the Proposed Fourth Amended Complaint is improper under

Rule 15(b)(2), could not survive a motion to dismiss, and would improperly expand the

scope of the Eighth Circuit’s remand pursuant to Karsjens II.

       At this important crossroads in this case, the Court strongly encourages the parties

to attempt to settle all remaining issues. Absent resolution, the Court expects to see an

explosion of individual lawsuits, more than two hundred of which it has already resolved,

and over one hundred others that are currently pending or stayed. A global resolution is

far more likely to serve the ends of justice than continued litigation.

                                          ORDER




                                             12
     CASE 0:11-cv-03659-DWF-TNL Doc. 1166 Filed 06/30/21 Page 13 of 13




      Based on the files, record, and proceedings herein, and for the reasons stated

above, IT IS HEREBY ORDERED that Plaintiffs’ Motion for Leave to File a Fourth

Amended Complaint (Doc. No. [1152]) is respectfully DENIED.


Dated: June 30, 2021                     s/Donovan W. Frank
                                         DONOVAN W. FRANK
                                         United States District Judge




                                           13
